DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Receipt is acknowledged of the Applicant’s response filed on 12/17/21. Claims 1 and 7 have been amended. Claim 8 has been cancelled. Claims 2, 4 – 6 and 9 - 16 are withdrawn due to a restriction requirement. Claims 1, 3 and 7 are now pending.
	All outstanding objections and rejections, except for those maintained below, are withdrawn in light of applicant’s amendments/remarks filed on 12/17/21.    
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Amendments
	Claim 1 has been amended from reducing agents selected from a list comprising iodide and sulfur to recite that reducing agents that do not include iodide and sulfur, but are selected from red phosphorus, bisulfide and iodine, thus necessitating new grounds for rejection.

Terminal Disclaimer
The Terminal Disclaimers have been approved and entered.

Claim Rejections - 35 USC § 102
Claims 1, 3 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by MUKHOPADHYAY et al (US 2009/0221453).
Claim 1: MUKHOPADHYAY discloses (see entire document) a treatment fluid for treating a subterranean formation comprising an oxidizer, namely an encapsulated bromate, and an activator which is disclosed as a reducing agent, said reducer being bisulfite (abstract, [0007], [0011], [0013], [0014], [0019], [0030], [0031]). 
Claim 1 contains a preamble limitation of intended use of the composition for treating kerogen in a subterranean formation. This limitation is given weight only to the extent that the composition disclosed by MUKHOPADHYAY is capable of being used as such.  The disclosed composition is inherently capable of the claimed use because the claimed composition is believed to be substantially identical to the composition disclosed by MUKHOPADHYAY. Therefore, the preamble limitation is anticipated by MUKHOPADHYAY.  The burden is shifted to the applicant to provide convincing factual evidence to the contrary. 
	Claim 3: MUKHOPADHYAY discloses that the choice of material for the coating depends on a variety of factors such as the physical and chemical properties of the material being employed, and non-limiting examples include polyvinyl acetate and polyvinyl pyrrolidone ([0034]). 
	 Claim 7: Although MUKHOPADHYAY is silent regarding a reduction potential between bromate and bromine or chlorate and chlorine being standard, they are necessarily the claimed standard since MUKHOPADHYAY discloses the claimed bromate and chlorate. Case law holds that a material and its properties are inseparable. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir.1990). Since the PTO does not have proper means to conduct experiments, the burden of proof is now shifted to applicants to show otherwise. In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977); In re Fitzgerald, 205 USPQ 594 (CCPA 1980).

Claim Rejections - 35 USC § 103
Claims 1, 3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over HULL et al (US 2017/0066959) in view of MUKHOPADHYAY et al (US 2009/0221453).
MUKHOPADHYAY’s disclosure is discussed above and is incorporated herein by reference.
Claim 1: HULL discloses (see entire document) a composition for treating kerogen in a subterranean formation (abstract, [0005]) [as claimed], the composition comprising a bromate salt, such as sodium bromate, or a chlorate ([0007], [0013], [0062], [0106], claim 1) [as claimed], which is encapsulated in order to delay the release of the bromate  or chlorate into the formation ([0007], [0008], [0053]) [as claimed].
The composition also includes reducing agents ([0097]) [as claimed] and includes iodide ([0007], [0018], [0048], [0070], [0089], [0110], claim 16) and can include sulfur ([0122]), but HULL does not explicitly teach examples of reducing agents such as the claimed red phosphorus, bisulfite or iodine. 
However, such are known as reducing agents for encapsulated bromates in treating subterranean formation, as taught by MUKHOPADHYAY, wherein MUKHOPADHYAY further discloses that a bromate oxidizing agent requires high 
	Claim 3: HULL discloses to encapsulate the oxidant (bromate or chlorate or peroxide) ([0007], [0032]) but is silent regarding a specific encapsulant. However, MUKHOPADHYAY discloses that the choice of material for the coating depends on a variety of factors such as the physical and chemical properties of the material being employed, and non-limiting examples include polyvinyl acetate and polyvinyl pyrrolidone ([0034]). It would have been obvious to one of ordinary skill in the art to have used MUKHOPADHYAY’s encapsulant, such as polyvinyl acetate and polyvinyl pyrrolidone, as HULL’s encapsulant since HULL discloses to encapsulate the bromate but is silent regarding a specific encapsulant, thus showing to be open to any encapsulant and is not limited to a preferred embodiment, while MUKHOPADHYAY discloses that one can choose the encapsulating material based on a variety of factors such as the physical and chemical properties of the material being employed, wherein both references are concerned with the encapsulation of bromate to be used in treating a subterranean formation.
	Claim 7: Although HULL is silent regarding a reduction potential between bromate and bromine or chlorate and chlorine being standard, they are necessarily the claimed standard since HULL discloses the claimed bromate and chlorate. Case law holds that a material and its properties are inseparable. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir.1990). Since the PTO does not have proper means to conduct experiments, the burden of proof is now shifted to applicants to show otherwise. In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977); In re Fitzgerald, 205 USPQ 594 (CCPA 1980).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over HULL et al (US 2017/0066959) in view of MUKHOPADHYAY et al (US 2009/0221453) and further in view of ERIKSEN et al (US 2016/0152882).
	HULL’s and MUKHOPADHYAY’s disclosures are discussed above and are incorporated herein by reference.
	HULL discloses to encapsulate the oxidant (bromate or chlorate or peroxide) ([0007], [0032]) but is silent regarding a specific encapsulant. In addition to the rejection above:
	ERIKSEN discloses (see entire document) a composition to treat a subterranean formation of unwanted products (abstract, [0009], [0011]), the composition comprising a breaker comprising an oxidant ([0005]), such as a peroxide, which is encapsulated ([0015]), wherein the encapsulant is triggered to release the reagent/peroxide at the appropriate time ([0016]) and is designed so that it releases the reagent when needed ([0023]), and includes polymers as such as vinyl butyral ([0024]).
	It would have been obvious to one of ordinary skill in the art to have used ERIKSON’s polymeric encapsulant as HULL’s polymeric encapsulant since HULL is silent regarding a specific encapsulant, thus showing to be open to any polymeric encapsulant, and ERIKSON discloses to design an encapsulant so that it releases the reagent when needed, wherein both HULL and ERIKSON are concerned with treating a subterranean formation of unwanted products by introducing an oxidant, such as peroxide, bromate or chlorate, which is encapsulated in a polymeric encapsulant which is used to delay the action of the oxidant until the desired time, and have thus arrived at the claimed encapsulant with reasonable expectation of success. 

Claim Rejections - 35 USC § 102
Claims 1, 3 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by MUKHOPADHYAY et al (US 2009/0221453) as evidenced by HULL et al (US 2017/0066959).
	HULL’s and MUKHOPADHYAY’s disclosures are discussed above and are incorporated herein by reference.
In addition to the 35 USC 102 rejection above over MUKHOPADHYAY, HULL provides evidence that MUKHOPADHYAY’s composition is capable of treating kerogen since both references disclose a composition for treating a subterranean formation comprising encapsulated bromate and a reducing agent and HULL explicitly discloses that such composition treats kerogen in a subterranean formation.

Response to Arguments
Applicant's arguments filed 12/17/21 have been fully considered but they are not persuasive. 

Applicant submits that HULL does not disclose the feature of claim 1, and therefore fails to anticipate claim 1.
Applicant’s argument is not convincing. Applicant fails to explain how HULL does not disclose the feature of claim 1. It is assumed that Applicant means that HULL does not teach the amendment to claim 1. However, HULL does disclose to add a reducing agent and MUKHOPADHYAY discloses examples of reducing agents for encapsulated bromate, namely, the claimed bisulfite.

Applicant submits that ERIKSEN fails to remedy the deficiency of HULL.
Applicant’s argument is not convincing. HULL reads on claim 1, as discussed above. ERIKSEN has been introduced to show that the claimed encapsulants are known in the art. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCES TISCHLER whose telephone number is (571)270-5458. The examiner can normally be reached Monday-Friday, 8:00 AM - 8:00 PM EST, midday flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANCES TISCHLER/           Primary Examiner, Art Unit 1765